Exhibit 10.2

EXELIS INC.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Cash-Settled)

THIS AGREEMENT (the “Agreement”), effective as of the [XX] day of [Month, Year],
by and between Exelis Inc. (the “Company”) and [name] (the “Grantee” or
“Executive”), WITNESSETH:

WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Restricted Stock Units. In accordance with, and subject to, the
terms and conditions of the Plan and this Agreement, the Company hereby confirms
the grant on [Month, Day, Year] (the “Grant Date”) to the Grantee of #,###
Restricted Stock Units. The Restricted Stock Units are notional units of
measurement denominated in shares of common stock of the Company (i.e., one
Restricted Stock Unit is equivalent in value to one share of common stock of the
Company (a “Share”)).

The Restricted Stock Units represent an unfunded, unsecured right to receive a
cash payment in respect of such notional units (any such cash payment, a “Cash
Settlement Payment”), and dividend equivalent payments pursuant Section 2(b)
hereof, in each case in the future if the conditions set forth in the Plan and
this Agreement are satisfied.

 

2. Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

 

  (a) Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

 

  (b) Voting and Dividend Equivalent Rights. The Grantee shall not have any
privileges of a stockholder of the Company with respect to the Restricted Stock
Units, including without limitation any right to vote any Shares subject to the
notional units granted hereunder, or to receive dividends. Dividend equivalents
shall be earned with respect to each Restricted Stock Unit that vests. The
amount of dividend equivalents earned with respect to each such Restricted Stock
Unit that vests shall be equal to the total dividends declared on a Share where
the record date of the dividend is between the Grant Date of this Award and the
date a Cash Settlement Payment is made upon vesting of the Restricted Stock
Unit. Any dividend equivalents earned shall be paid in cash to the Grantee when
the Cash Settlement Payment due upon the vesting of the Restricted Stock Units
is paid. No dividend equivalents shall be earned or paid with respect to any
Restricted Stock Units that do not vest. Dividend equivalents shall not accrue
interest.



--------------------------------------------------------------------------------

  (c) Vesting of Restricted Stock Units and Payment. Subject to earlier vesting
pursuant to subsections 2(d) and 2(e) below, the Restricted Stock Units shall
vest (meaning the Period of Restriction shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) on
[Month, Day, Year], provided the Grantee has been continuously employed by the
Company or an Affiliate on a full-time basis from the Grant Date through the
date the Restricted Stock Units vest. Except as provided in subsections 2(j)(i)
and 2(j)(ii) below, upon vesting of the Restricted Stock Units (including
vesting pursuant to subsections 2(d) or 2(e) below), the Company will deliver to
the Grantee (i) a Cash Settlement Payment equal to the Fair Market Value of the
number of Shares equal to the number of Restricted Stock Units that have become
so vested, with any fractional Share resulting from proration pursuant to
subsection 2(e)(ii) to be rounded to a cash amount equal to the Fair Market
Value of the nearest whole Share (with 0.5 to be rounded up) and (ii) an amount
in cash attributable to any dividend equivalents earned in accordance with
subsection 2(b) above, in all cases less any amount withheld in accordance with
subsection 2(f) below. For the avoidance of doubt, continuous employment of a
Grantee by the Company or an Affiliate for purposes of vesting in the Restricted
Stock Units granted hereunder shall include continuous employment with the
Company for so long as the Grantee continues working at such entity.

 

  (d) Effect of Acceleration Event. The Restricted Stock Units shall vest in
full upon an Acceleration Event.

 

  (e) Effect of Termination of Employment. If the Grantee’s employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

 

  (i) Separation from Service due to Death or Disability. If the Grantee’s
separation from service is due to death or Disability (as defined below), the
Restricted Stock Units shall immediately become 100% vested as of such
separation from service. For purposes of this Agreement, the term “Disability”
shall mean the complete and permanent inability of the Grantee to perform all of
his or her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.

 

  (ii)

Separation from Service due to Retirement or Separation from Service by the
Company for Other than Cause. If the Grantee’s separation from service is due to
Retirement (as defined below) or an involuntary separation from service by the
Company (or an Affiliate, as the case may be) for other than cause (as
determined by the Committee), a prorated

 

2



--------------------------------------------------------------------------------

  portion of the Restricted Stock Units shall immediately vest as of such
separation from service (see “Prorated or Other Vesting Upon Retirement” below).
Any remaining unvested portion of the Award shall expire as of the date of the
termination of the Grantee’s employment, unless, in the event the Grantee’s
separation from service is due to Retirement, the Grantee agrees to, and
complies with, the conditions for continued vesting after Retirement as
specified in the second paragraph of this Section 2(e)(ii). For these purposes,
unless the Grantee agrees to, and complies with, the conditions for continued
vesting after Retirement,

 

  A. the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date, together with any
period during which the Grantee is entitled to receive severance in the form of
salary continuation (not to exceed [XX] in the aggregate), and the denominator
of which is [XX] (for avoidance of doubt, the period during which the Grantee
may receive severance in the form of salary continuation or otherwise shall not
affect the determination of the date of the Grantee’s separation from service or
the date of payment of any Cash Settlement Payment or dividend equivalent
payments); and

 

  B. full months of employment shall be based on monthly anniversaries of the
Grant Date, not calendar months.

Alternatively, and as additional consideration for the covenant set forth on
Appendix B, in the event that a Grantee terminates employment because of the
Grantee’s Retirement, (i) after reaching age 60 or older, and having completed
at least 5 years of service as an Employee of the Company or of the Predecessor
Corporation, and (ii) executes an agreement reasonably acceptable to the Company
which agreement binds the Grantee to a restrictive covenant in the form set
forth in Appendix B, then on the date that the Award would otherwise have become
vested, under the original grant of the Award, that portion of the Award will be
deemed to be vested; provided that the Grantee has not at any time since the
date of Grantee’s Retirement violated the terms of any restrictive covenant set
forth in Appendix A or B (regardless of any Restricted Period set forth
therein). If the Grantee does violate such restrictive covenant at any time
prior to the date that the Award would otherwise have vested under its original
grant terms, such Award will terminate and expire in all respects, without
further action by the Company and the Grantee hereby agrees that the Company
shall have all of the remedies and rights set forth in Section 2(h) below.

For purposes of this Agreement, the term “Retirement” shall mean the Grantee’s
separation from service if, at the time of such separation from service, the
Grantee is eligible to commence receipt of retirement benefits under a
traditional formula defined benefit pension plan maintained by the Company or an
Affiliate (or would be eligible to receive such benefits if he or she were a
participant in such traditional formula defined benefit pension plan) or if no
such plan is maintained, the first day of the month which coincides with or
follows (x) the Grantee’s 60th birthday and (y) the Grantee’s completion of 5
years of service as an Employee of the Company or of the Predecessor
Corporation.

 

3



--------------------------------------------------------------------------------

  (f) Tax Withholding. In accordance with Article 15 of the Plan, the Company
may make such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the Cash Settlement Payments and payment of dividend equivalents shall be
satisfied by withholding an amount in cash equal to the minimum statutory tax
required to be withheld. Notwithstanding the foregoing, the Grantee may elect to
satisfy such tax withholding requirements by timely remittance of such amount by
cash or check or such other method that is acceptable to the Company, rather
than by withholding of any Cash Settlement Payment or dividend equivalent
payment amounts, provided such election is made in accordance with such
conditions and restrictions as the Company may establish. If FICA taxes are
required to be withheld while the Award is outstanding, such withholding shall
be made in a manner determined by the Company.

 

  (g) Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt
of a copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

 

  (h) Restrictive Covenant Violation. Grantee acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates
and accordingly agrees to the provisions of Appendix A and, if applicable,
Appendix B to this Agreement. If the Grantee breaches such restrictions in
Appendix A or Appendix B to this Agreement, the Grantee hereby agrees that, in
addition to any other remedy available to the Company in respect of such
activity or breach, the Grantee’s Restricted Stock Units will be forfeited or,
if the Grantee has received any Cash Settlement Payments (and dividend
equivalent payments, if any) prior to the date of such forfeiture, then, in
respect of all or any portion of such Restricted Stock Units, an amount equal to
the aggregate after-tax amounts (taking into account all amounts of tax that
would be recoverable upon a claim of loss for payment of such proceeds in the
year of repayment) the Grantee received upon the sale or other disposition of,
or distributions in respect of, the Grantee’s Restricted Stock Units.

 

  (i) Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in McLean, Virginia, and shall be governed and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

  (j) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Section 409A, and the
Plan and this Agreement shall be interpreted accordingly.

 

4



--------------------------------------------------------------------------------

  (i) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, and if the Grantee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Grantee’s separation from service, then, to the extent required
under Section 409A, any Cash Settlement Payments that would otherwise be payable
(along with the cash value of all dividend equivalents that would be payable)
upon the Grantee’s separation from service, shall instead be delivered (and, in
the case of the dividend equivalents, paid) on the earlier of (x) the first
business day of the seventh month following the date of the Grantee’s separation
from service or (y) the Grantee’s death.

 

  (ii) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, upon an Acceleration Event
that does not constitute a “change in the ownership” or a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are used in Section 409A),
the Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution of any Restricted Stock Units (or related dividend equivalents)
that constitute deferred compensation for purposes of Section 409A shall not be
accelerated (i.e., distribution shall occur when it would have occurred absent
the Acceleration Event).

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the [XX] day
of [Month, Year].

 

Agreed to:     EXELIS INC.

 

    Grantee     (Online acceptance constitutes agreement)     Dated:
                         Dated: [Month, Day, Year] Enclosures    

 

5



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Solicit.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within twelve months following the termination of his
employment with the Company for any reason (the “Post-Termination Period”) or
during Executive’s employment (collectively with the Post-Termination Period,
the “Restricted Period”), influence or attempt to influence customers of the
Company or its subsidiaries or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company or any subsidiary or affiliate of the Company.

(ii) During the Restricted Period, Executive will not, and will not, directly or
indirectly, cause any other person to, initiate or respond to communications
with or from, any employee of the Company or its subsidiaries during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity; and

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix A shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  2. Survival.

(a) The provisions of this Appendix A shall survive the termination of
Executive’s employment for any reason.

 

6



--------------------------------------------------------------------------------

Appendix B

Additional Restrictive Covenant Upon Retirement

 

  1. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within the period during which the Award remains
unvested following the termination of his employment with the Company for any
reason (the “Post-Termination Period”) or during Executive’s employment
(collectively with the Post-Termination Period, the “Restricted Period”), accept
an employment or consulting relationship (or own or have any financial interest
in), directly or indirectly, with any entity engaged in the business of
providing [Command, Control, Communications, Computers, Intelligence,
Surveillance and Reconnaissance (C4ISR) related products and systems and
information and technical services to military, government and commercial
customers within the United States].

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Appendix B to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix B shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  2. Survival.

(a) The provisions of this Appendix B shall survive the termination of
Executive’s employment for any reason.

 

7